MEMORANDUM **
Derwin Wade McCowan appeals from the 262-month sentence imposed following re-sentencing pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
McCowan contends that the district court erred by failing to grant him a downward adjustment for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1 because he confessed his crime to the police. We disagree. McCowan’s statements during sentencing were inconsistent with acceptance of responsibility. See United States v. Scrivener, 189 F.3d 944, 948 (9th Cir.1999).
McCowan further contends that his sentence is unreasonable because the mandatory statutory minimum would have been a sufficient, but not greater than necessary, punishment. We disagree. The district court properly analyzed the factors set forth by 18 U.S.C. § 3553(a) factors, and we conclude that McCowan’s sentence is not unreasonable. See United States v. Mohamed, 459 F.3d 979, 985-87 (9th Cir.2006); see also Gall v. United States, — U.S. -, 128 S.Ct. 586, 597-98, 169 L.Ed.2d 445 (2007).
Finally, McCowan’s contention that there was insufficient proof that he is a career offender under U.S.S.G. § 4B1.1 is precluded under the law of the case doctrine. See United States v. Scrivner, 189 F.3d 825, 827 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.